DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on July 6, 2020 has been entered.  Amendment of claims 1, 2, 4, 5 and 10-13 is acknowledged.  Claims 6-8 are withdrawn pursuant to Applicants' election filed on November 26, 2018. Claims 1-5 and 9-13 are currently under consideration in this application.
Response to Arguments
The previous rejections under 35 U.S.C. 103 have been withdrawn and the instant office is a non-final rejection.  New rejections have been made under 35 U.S.C. 103. Applicant's arguments, filed 7/06/2020, with respect to the previous 103 rejections have been considered and responded to as they pertain to the current grounds of rejection. 
Applicant argues (Arguments Pg. 9) that Cullen does not teach an acellular nerve graft and instead teaches a tissue engineered composition.  Examiner is interpreting the term "acellular nerve graft" based on the description in the Instant Specification (Pg. 7, lines 24-29: In some cases, the nerve graft segment may be acellular.  For example, an acellular nerve allograft may be obtained by removing nerve segments from the cadaver of an animal of the same species (here, typically human), and processing or treating them using various techniques to remove myelin and axonal debris. The processed acellular nerve allograft then contains primarily a natural endoneurial tube scaffold which supports and directs the outgrowth of new neurites and their associated helper structures (e.g., Schwann cells)).  Based on the instant disclosure, the limitation "an acellular nerve graft comprising an endoneurial tube scaffold, an inner surface of an endoneurial tube in the scaffold comprising laminin" is met by Cullen's micro-TENN, an elongated tubular construct comprising a body surrounding a luminal core.
Applicant further argues (Arguments Pg. 10-11) Cullen's measuring step measures neurite penetration or ingrowth and is not the same as a measurement of outgrowth of nerve structures. Cullen teaches neurite penetration, and also teaches dorsal root ganglia outgrowth (Cullen [168]) as referenced in the rejection below. 
Applicant traverses the combination of Simon with Cullen (Arguments Pg. 14) by arguing the resection and interposing of nerve grafts discussed in Simon is done in vivo and one of ordinary skill would not consider this method for use in the method discussed by Cullen.  Examiner respectfully disagrees.  One of ordinary skill would have had a reasonable expectation of success in applying Simon's step of analyzing via diffusion tensor imaging to Cullen's method, because Simon and Cullen disclose methods for quantifying outgrowing nerve structure from nerve grafts.  
Applicant's arguments regarding the nonstatutory double patenting rejection of claims have been fully considered but they are not persuasive.  Applicant argues (Arguments Pg. 18-19) since the claims of both the '463 application and the '365 application have not yet been held to be allowable at this time, Applicant respectfully requests that the double-patenting rejection be held in abeyance pending the finding of allowable subject matter. In response, the Examiner points to MPEP section 804 B.1. which states, “filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” Therefore, the non-statutory double patenting rejection stands as set forth below.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:    
In claim 1, line 5, the phrase "of the acellular nerve graft" is extraneous and should be deleted. 
In claim 4, line 3, PGP9.5 should be first presented in fully expanded form "Protein gene product 9.5 (PGP9.5) antibody". 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385).
Regarding claim 1, Cullen teaches a method of modulating the activity of a neurological network [bioassay], the method comprising: providing an elongated tubular construct having a first end and a second end, the construct comprising a tubular body having an outer surface and an inner surface defining a luminal core; positioning [affixing] at least one neuron at the first end of the construct; culturing the neuron with the construct in vitro [test construct] to promote extension of an axon of the neuron through at least a portion of the core, thereby forming a tissue-engineered composition (Cullen Claim 20).  Cullen further teaches the construct is referred to as a “Micro-TENN” [an acellular nerve graft comprising an endoneurial tube scaffold, an inner surface of an endoneurial tube in the scaffold comprising laminin] and in various embodiments, the core comprises a structural protein, or fragment thereof, including, for example, extracellular matrix proteins including, collagen, laminin, hyaluronic acid, fibrin, fibronectin, or the like.  In certain embodiments, the core region comprises a matrix through which one or more axon tracts extend (Cullen [75], lines 9-18; "acellular nerve graft" is interpreted based on the description in the Instant Specification Pg. 7, lines 24-29 in which the term is exemplified and not defined).
Regarding the step of performing an analysis of the test construct, wherein the analysis indicates an amount of an outgrowing nerve structure, Cullen does not specifically teach identifying at least three longest nerve structures and averaging the measured length.  However, Cullen discloses the length of neurite ingrowth was measured at weekly time points in order to quantify the rate of growth of the Micro-TENNs.  It was found that, on average, they grew approximately 0.16 mm/day over the course of 6 weeks.  By 42 DIV, it was frequently observed that axons from the two populations had overlapped in order to form constructs measuring approximately 2 cm [identifying and measuring nerve structures].  This is believed to be the longest recorded instance of dorsal root ganglia outgrowth in a 3D scaffold in vitro [determining a potency] (Cullen [168], lines 9-17).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of performing an analysis of the test construct in Cullen's method of conducting an in vitro bioassay by identifying at least three of the longest nerve structures, measuring the lengths, and averaging the measured lengths. One would have a reasonable expectation of success because the steps are routine laboratory procedures.
Regarding claim 9, Cullen teaches neurite penetration (growth) into DRG (dorsal root ganglion) neuron Micro-TENNS. At 7 DIV, neurites extended 3 mm into the Micro-TENN (FIG. 2A). At 21 DIV, neurites penetrated over 6 mm (FIG. 2B), and by 42 days, bi-directional axons had crossed to form a construct measuring approximately 2 cm (FIG. 2C) (Cullen [20]; Figure 2). 
Regarding claim 11, Cullen teaches dissociated embryonic rat neurons were precisely delivered to one or both ends of the micro-constructs, which were cultured for 7-140 days in vitro (DIV) based on desired length of axon growth (Cullen [135], lines 13-16).  Cullen also teaches after several days in vitro, neurons will exhibit robust features and axonal outgrowth (Cullen [189], lines 18-20); therefore, it would have been obvious to one of ordinary skill in the art to optimize the period of time for culturing based on the desired length of axon growth. 
Regarding claim 12, Cullen teaches using a micropipette, approximately 5-10 uL of cell solution was precisely delivered to one or both ends of the Micro-TENNs (n=144). The cultures were placed in a humidified tissue culture incubator (37° C. and 5% CO) for 75 minutes to allow cells to attach [affixing], after which, media was added to the culture vessel (Cullen [142], lines 17-22).  Cullen further teaches Micro-TENN design promoted neuronal survival at one or both ends while facilitating axon extension through conduit interior (Cullen [28], lines 8-10) and providing the bioactive ligand, collagen, to encourage neuron localization and longitudinal neurite extension (Cullen [28], lines 12-15).
Regarding claim 13, the instant specification describes a processed human nerve allograft is decellularized and processed, resulting in a surgical implant having the natural structural pathways to guide axon regeneration (Instant Specification, Pg. 5, lines 23-24).  This limitation is met by Cullen's Micro-TENN construct.  Cullen teaches the Micro-TENN comprises an elongated tubular construct comprising a body surrounding a luminal core.  In multiple embodiments, Cullen also teaches the composition comprises at least one axon tract within the core, where the tract runs longitudinally for at least part of the length of the construct and the core region comprises a matrix through which one or more axon tracts extend (Cullen [75]).  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Hudson (Hudson et al. “Optimized Acellular Nerve Graft Is Immunologically Tolerated and Supports Regeneration”, 2004, Tissue Engineering, Volume 10, pages 1641-1651).
Regarding claims 2-4, Cullen teaches the length of neurite penetration in the Micro TENNs was measured at weekly time points, and the average neurite length at each time point was calculated. Representative Micro-TENNs were fixed at 7, 21, and 42 DIV, and labeled via immunocytochemistry with MAP-2, beta tubulin III, and Hoechst to denote neuronal Somata/dendrites, axons, and cell nuclei, respectively [staining to identify the outgrowing nerve structure from the neuron] (Cullen [157], lines 1-7). Cullen further teaches Micro-TENNs were fixed in 4% formaldehyde before staining with beta-tubulin III during immunocytochemistry (Cullen [147]). 
Cullen does not teach sectioning the test construct into a plurality of sections, wherein each section of the plurality of sections is removed longitudinally at a predetermined distance or paraffin embedding the construct. 
Hudson teaches optimized acellular grafts created from harvested sciatic nerves (Hudson Pg. 1642, right column, Creation of grafts) which are affixed to the sciatic nerve of a subject (Hudson Pg. 1643, left column, Implantation of grafts).  Hudson further teaches the grafts were then fixed and embedded in paraffin (Hudson Pg. 1643, right column, 1st paragraph) and cut into longitudinal sections of tissue 7 µm thick and stained (Hudson Pg. 1643, right column, 2nd paragraph) to evaluate the immunogenicity of grafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of performing the analysis of the test construct in Cullen's method of constructing a bioassay by further preparing the test construct by paraffin-embedding and sectioning the test construct prior to staining, as taught by Hudson, because potential immunogenicity of the grafts can be studied by histology (Hudson Pg. 1643, Col. 1- Col. 2, Immunogenicity of grafts evaluated by histology).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Simon (Simon et al. “Visualizing Axon Regeneration After Peripheral Nerve Injury with Magnetic Resonance Tractography” Neurology: Clinical/Scientific Notes, October 7, 2014, 83: 1382-1384; Cited R6 on IDS submitted on 06/28/2016). 
Regarding claim 5, Cullen does not teach scanning the test construct with diffusion tensor imaging and producing a tractographic image; identifying the outgrowing nerve structure from the tractographic image; and quantifying an amount of outgrowing nerve structure. 
Simon teaches a method of visualizing nerve pathways with diffusion tensor imaging (Simon Pg. 1382, Left column, lines 1-3) after interposing [affixing] a nerve graft to the proximal and distal stumps of a resected superficial peroneal nerve (Simon Pg. 1382, right column, 2nd paragraph of Results).  Simon further teaches DTI (diffusion tensor imaging) showed a few axons extending past the repair site into the grafts and persistent muscle edema (Simon figure, E).  Repeat tractography identified regenerating nerve fibers extending through the grafts (Simon figure, F; Pg. 1382, right column, 3rd paragraph of Results) [scanning and identifying the outgrowing nerve structure from a tractographic image].  Fractional anisotropy (FA) maps were calculated at each slice from a region of interest tracing the outline of the common peroneal nerve proximal to the injury, the site of transection/grafting, and the distal deep peroneal nerve (Simon figure, C; Pg. 1382, left column, Methods).  FA values recorded on preoperative and postoperative scans were consistent with axonal regeneration [quantifying the amount of outgrowing nerve structure from the tractographic image] (Simon Pg. 1382, right column, 4th paragraph of Results). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of performing the analysis of the test construct in Cullen's method of constructing a bioassay by scanning the test construct with diffusion tensor imaging to quantify the amount of outgrowing nerve structures, as taught by Simon, because visualizing growing nerve fibers with magnetic resonance tractography allows for distinction between axonotmetic and neurotmetic injuries earlier, thereby expediting necessary surgeries while reducing the need for exploratory nerve surgery (Simon p 1384, left column, 1st paragraph).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen (US20160250385) in view of Austen (WO2014015274A1). 
Regarding claim 10, Cullen further teaches treatment with formaldehyde (Cullen [0147]), but does not teach passivating the acellular nerve graft segment prior to affixing the neuron.
Austen teaches tissue passivation can reduce tissue surface reactivity (Austen Pg. 6, lines 25-28) and the methods of passivation can be adapted to treating injured nerves or nerve grafts (Austen Pg. 9, lines 21-23). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cullen's method of constructing a bioassay by passivating the acellular nerve graft segment prior to affixing the neuron, as taught by Austen, because tissue passivation can reduce tissue surface reactivity (Austen Pg. 6, lines 25-28). 

Non-statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 13, 14, 17, 19, and 28 of copending Application No. 14/724,365.
Claims 1-3, 6, 13, 14, 17, 19, and 28 of copending Application No. 14/724,365 are directed to a method for conducting a bioassay of an acellular, processed nerve graft, the method comprising: affixing a dorsal root ganglion to a first end of a nerve graft segment to form a test construct.
Instant claims 1-5 and 9-13 differ from Application No. 14/724,365 claims in that the instant claims are directed to a method for conducting a bioassay of an acellular, processed nerve graft, the method comprising: affixing a neuron or a group of neurons (rather than a dorsal root ganglion) to a first end of a nerve graft segment to form a test construct.  However, a dorsal root ganglion (DRG) is a member of a group of neurons and thus is a species of the genus of neurons.  Additionally, both applications disclose “a length” as an average length of three of the longest outgrowing nerve structure. Therefore, the method claims of current Application 15/164463 are anticipated by the method claims of Application 14/724,365.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657